DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-16, 18, 21, 23, 25-26, and 29-33 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “applying an actuation cycle comprising a plurality of actuation patterns, wherein at least one of the actuation patterns includes actuating one or more array element electrodes located within a perimeter of the polar liquid droplet”, “wherein the actuation cycle comprises a plurality of frames, each of the plurality of frames including an actuation pattern of actuated and de-actuated array element electrodes located within a perimeter of the polar liquid droplet, and the plurality of frames are sequentially performed in a time sequence” and “wherein the actuation cycle further comprises performing the time sequence of the plurality of frames over multiple iterations to concentrate the particles”. 
The closest prior art of record is considered to be Wu et al. (WO 2014036915 A1). 
As outlined in the prior grounds of rejection, Wu discloses an DWOD device that concentrates particles within a liquid droplet dispensed on an electrode array [Pg. 1, Para. 3; Pg. 12, Para. 7; Pg. 13, Para. 3; Figs. 1A-6E] wherein the method includes the step of providing a polar liquid droplet onto the element array of the EWOD device [Pg. 4, Summary of the invention] and applying an actuation cycle that comprises a plurality of actuation patterns wherein the actuation patterns include actuating one or more array electrodes located within a perimeter of the polar liquid droplet, and the particles migrate within the polar liquid droplet to become more concentration within a portion of the liquid droplet at one or more array element electrodes corresponding to one of the plurality of actuation patterns (actuation patterns shown in Figs. 4B-4K demonstrate that the particles migrate to opposite ends of the aqueous liquid to become concentrated within a portion of the liquid at the leftmost and rightmost electrodes of the electrode array [Pg. 18, Paras. 2-3; Figs. 4B-4k]).
Applicant argues on Pgs. 9-11 of the Remarks filed 07/30/2022 that independent claims 1 and 31 have been amended to clarify the “frame” wherein the actuation cycle comprises “a plurality of frames, each of the plurality of frames including an actuation pattern of actuated and de-actuated array element electrodes located within a perimeter of the polar liquid droplet and the plurality of frames are sequentially performed in a time sequence” and wherein the “actuation cycle further comprises performing the time sequence of the plurality of frames over multiple iterations to concentrate the particles”. Applicant further argues on Pgs. 11 that:
Wu is cited as to the gravamen of the claimed operation, and Amos is cited as to the common use of a non-polar filler fluid. As detailed during the telephone interview, even if Wu can be considered as implementing a plurality of frames, the purported frames are not actuated in a time sequence that is cycled over multiple iterations as recited in amended independent claims 1 and 31.

Applicant’s arguments are convincing. Although each of Figs. 4B-4k could be considered a “frame” wherein the actuation cycle includes the plurality of frames and each frame includes an actuation pattern, and each of the frames are sequentially performed in a time sequence, there is no teaching, suggestion or motivation in the art for performing the time sequence over multiple iterations to concentrate the particles. Furthermore, Wu teaches wherein the array electrodes are all actuated, either with a positive or a negative DEP cage and thus Wu fails to teach wherein each frame includes “de-actuated array electrodes”. The instant specification Pg. 21 provides a special definition for “de-actuated” wherein the term means that an element electrode is in an OFF state in which no voltage is applied to the element electrode. The “frames” in Figs. 4B-4K therefore fail to meet the limitations of the “frame” in claim 1 as the actuation patterns in Wu include all actuated electrodes (either positive or negative DEP forces) rather than both actuated and de-actuated array elements. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 3-16, 18, 21, 23, 25-26, 29-30, and 32-33 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadwen et al. (US 8173000 B1) discloses a frame rate refresh frequency of 50-60 Hz. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795